DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS received on June 16, 2020 is proper and is being considered by the Examiner.
	The non-provisional applications cited therein (i.e., citation no. 8-15) have been lined-through as being improper citations.  Any citation of non-provisional applications in an IDS is improper because citation of a reference should be a single document, not multiple documents encased in that application.  For example, while a pre-grant patent publication of a non-provisional application is considered a single document (as that publication consists of a single entity (e.g., claims, specification, and/or drawings, tables, etc.), a citation of a non-provisional application includes additional papers including office actions, IDSs therein, etc.  Therefore, a citation to a non-provisional application is improper.  If Applicants wish to refer to a particular document of that application, they must each be cited in an IDS, and each conform to the citation requirement under 37 CFR 1.98.

Drawings
	The drawings received on June 16, 2020 and the replacement figure 3 received on August 17, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons.  
	Claim 1 recites a series of steps, and then provides a conclusory statement of, “thereby providing a discriminating endpoint signal indicative of a presence or an absence of the target nucleic acid”.
	Claim 1, however, only provides actual steps of combining a target nucleic acid, a first primer that anneals to the target, and a quencher probe that anneals to a portion of the first primer; amplifying the target nucleic acid; and promoting hybridization of quench probe to the first primer.

	In addition, it is also unclear what an “endpoint signal indicative of a presence or an absence of the target nucleic acid” as the claim does not recite what the “endpoint” demarcates the “end” of (i.e., endpoint of what?).
	Claim 4 is unfinished.  This claim has not been further treated on its merits as no reasonable interpretation can be made.
	Claim 5 is indefinite because it is unclear whether the claim is reciting that the amplification reaction being performed is LAMP, or simply that the primers being employed are tailored for LAMP.  While the former interpretation is assumed, reciting the “capability” of the primers in the form of the phrase, “configured for” LAMP while not explicitly requiring that the amplification reaction is LAMP becomes indefinite.
	Claim 8 is also indefinite because while the claim recites an alternative embodiment of the reaction comprising a reverse transcriptase, the claim does not recites any steps of using the reverse transcriptase in a meaningful way as the inclusion of this additional enzyme is not recited in any actual steps nor ties itself to the reagents and steps already recited in the parent claim.
different first primers and a plurality of corresponding different quench probes.
	Claim 10 recites the phrase, “the signal probe”.
	There is an insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the phrase, “the inactivating step”.
	There is an insufficient antecedent basis for this limitation in the claim.
	Claim 13 is indefinite for the following reasons.
	Claim 13 depends from claim 1.
	Claim 1 already recites the active step of “combining a sample with a first primer, a quench probe, and a polymerase.”
	Claim 13, while depending from claim 1, recites the phrase, “reaction mixture further comprises one or more reagents selected from the group consisting of … DNA polymerase, RNA polymerase.”  This renders the claim indefinite because it is unclear whether the claim is further limiting the polymerase of claim 1, or requiring that an additional DNA polymerase is used in addition to the polymerase of claim 1 along with the target nucleic acid, quench probe, and the first primer.

	There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-14 are indefinite by way of their dependency on claim 1 and/or on their immediate parent claim.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8, 11, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is improper because the claim recites the phrase, “the signal probe, if present”.  Claim 7 depends from claim 6 which actively requires the use of a signal probe (see phrase, “further comprises a signal probe”).  Therefore, claim 7 cannot make the use of signal probe an optional step when its parent already actively required its use.
and/or a reverse transcriptase”.  The parent claim 1 actively requires that the mixture comprise a polymerase.  Therefore, the polymerase cannot be an optional reagent connoted by the transitional phrase, “and/or”.
Claim 11 is improper for the phrase reciting, “the combining step, the amplifying step, the inactivating step, if present” because the combining and the amplifying steps are actively required in the parent claim 1.
Claim 12 is improper based on its dependency on claim 11.
Claim 14 is improper for the phrase reciting, “the quencher probe, the signal probe, if present,” because the combing step in parent claim 1 requires the presence of the quencher probe.
Similarly, claim 14 is again improper for the phrase reciting, “the one or more reagents, if present,” because the parent claim 13 actively requires that the method employs one or more reagents.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosaka et al. (US 2014/0349295 A1, published November 27, 2014, priority October 2011; IDS ref).
With regard to claim 1, Hosaka et al. disclose a method of detecting a presence of a target nucleic acid in a sample (“method for detecting one or more target nucleic acids present in a sample”, section [0035]), comprising:
combining a sample with a first primer, a quench probe, and a polymerase to provide a reaction mixture (“adding, to the sample, a fluorophore-labeled primer [i.e., first primer] … having complementarity to each target nucleic acid, and a quencher-labeled probe … having complementary to the fluorophore-labeled primer”, sections [0036]-[0038]; “incubating the sample”, [0039]; “the target nucleic acid amplified during the incubation”, section [0042]; “amplifying target nucleic acids … as a matter of course … supplemented with other reagents necessary for the target nucleic acid 
amplifying the target nucleic acid sequence, if present, in the reaction mixture by incubating a temperature T1 (see Fig. 2, step 1 at 60oC); and
promoting hybridization of the quench probe to the first primer by cooling to a temperature T3, wherein T3 is less than T1, thereby providing a discriminated endpoint signal indicative of a presence or absence of the target nucleic acid (see Fig. 2, step 2 at 30oC, which is lesser than 60oC; wherein the remainder of the quench probe anneals to first primer and are at a more favorable condition, and allows the detection fluorescence to be detected which is indicative of the target’s presence in the sample; “incubating the sample at a temperature equal to or lower than the melting temperature (Tm) of the fluorophore-labeled primer … incubating the sample at a temperature equal to or lower than the melting temperature (Tm) of the quencher-labeled probe”, sections [0039] and [0040]; 
With regard to claim 3, the first primer further comprises a fluorescent label linked thereto (see above).
With regard to claim 5, the amplification reaction is also configured for LAMP amplification reaction (“present inventors have intended to enable fluorophore-labeled primer and quencher-labeled probes to be added before amplification reaction in methods for detecting target nucleic acids amplified by the LAMP method using the fluorophore-labeled primers and the quencher-labeled probe”, section [0032]).
With regard to claim 8, the mixture comprises a polymerase (section [0113]; see also Bst DNA polymerase used in LAMP, section [0149])
With regard to claim 9, the assay is multiplex involving multiple targets and multiple primers and quench probes (“method for detecting one or more target nucleic acids present in a sample”, section [0035]; see Figure 21 for multiplex, see also example 3 for simultaneous amplification and detection of C. trachomatis and N. gonorrhoeae involving different quench probes and primers, sections [0109]-[0192]).
With regard to claim 10, the concentration of the quench probe is in excess of the first primer concentration (0.4 M of TAM-CT-LF versus 0.8M of CT-LFc-Q2, sections [0206] and [0208]; see also section [0111] for discussion on the ratio of the fluorophore labeled primer to the quench probe).

With regard to claim 13, the reaction mixture further comprises buffers and divalent cations (see Tris-HCl and MgSO4, sections [0194] and [0197], respectively).
Therefore, the invention as claimed is anticipated by Hosaka et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2014/0349295 A1, published November 27, 2014, priority October 2011; IDS ref) in view of Thekisoe et al. (J. Vet. Med. Sci, 2009, vol. 71, no. 4, pages 471-475). 
The teachings of Hosaka et al. have already been discussed above.
2) which is higher than T3 and T1.
Thekisoe et al. disclose a well-known step of heating activating the DNA polymerase after LAMP reaction is completed at a temperature of 80oC:
“Bst DNA polymerase large fragment is utilized in LAMP reaction with optimal temperature ranging from 60-65oC, and it can be inactivated at 80oC after the LAMP reaction” (page 471, 1st column)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hosaka et al. with the teachings of Thekisoe et al., thereby arriving at the invention as claimed for the following reasons.
While Hosaka et al. did not explicitly disclose that the polymerase involved in their LAMP reaction was inactivated by heat, the practice of heat inactivating the polymerase was commonly and typically performed in LAMP reaction as evidenced by Thekisoe et al.
Since Hosaka et al. performed LAMP reaction at 60-65oC (see section [0157]), known to be an optimal temperature for its activity (see page 471, 1st column, Thekisoe et al.), said one of ordinary skill in the art would have had a reasonable expectation of success at combining the steps of performing the LAMP reaction of oC and terminating the reaction at a temperature known to inactivate the DNA polymerase (i.e., 80oC) before moving on to the detection step.
Since the amplification reaction temperature employed in Hosaka, T1 was 65oC, and the cooling temperature, T3 was 30oC, with the inactivation temperature T2 being 80oC (from Thekisoe et al.), their combination would necessarily result in the limitation imposed by claim 2, wherein T2 (80oC) > T1 (65oC) > T3 (30oC)
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2014/0349295 A1, published November 27, 2014, priority October 2011; IDS ref) in view of Fu (US 2012/0164645 A1, published June 28, 2012). 
The teachings of Hosaka et al. have already been discussed above.
Hosaka et al. do not teach an alternative configuration of the first primer has a portion complementary to a quencher probe and another portion complementary to a fluorophore probe (of signal probe claim 6), wherein the quench probe and signal probe have mismatches (claim 7).

    PNG
    media_image1.png
    165
    713
    media_image1.png
    Greyscale
Fu disclose a method of detecting an amplification product, wherein the signal is detected from an oligonucleotide (first oligonucleotide) which serves as a template for a second oligonucleotide that comprises a fluorophore and a third oligonucleotide that comprises a quencher (see Figure 4i, reproduced below):
As seen, the first oligonucleotide is structurally equivalent to “first primer” and second oligonucleotide 1 is equivalent to the signal primer and the second oligonucleotide 2 is equivalent to the quench probe.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, thereby arriving at the invention as claimed for the following reasons.

While the artisan did not explicitly discuss or teach other forms of such signal producing mechanism, one of ordinary skill in the art would have recognized that other forms of such mechanism, such as those taught by Fu would have also produced the same detectable signal based on the same mechanism (i.e., fluorphore/quencher being physically separated).
While the first oligonucleotide (the first primer equivalent) of Fu was not employed as a primer, the signal producing mechanism was, in fact, the same, in that when the first oligonucleotide annealed to its target nucleic acid present in a sample, the two probes (one with fluorophore and another with quencher) were physically separated from one another (as they no longer could be bound in proximity to one another on the first oligonucleotide).  
	Graphically, Applicants’ complex formed between the first primer, signal probe and the quench probe was no different from that of Fu (see comparison below):


    PNG
    media_image2.png
    315
    970
    media_image2.png
    Greyscale

	Therefore, one of ordinary skill in the art before the effective filing date of the application would have recognized that the alternative detection mechanism based on FRET interaction of Fu would have produced the same predictable outcome of signal detection in the method of Hosaka et al. 
	In addition, Fu also disclose the exact configuration of first primer/quench probe embodiment actually disclosed by Hosaka et al. (see Figure 4B reproduced below):

    PNG
    media_image3.png
    257
    769
    media_image3.png
    Greyscale

	Therefore, one of ordinary skill in the art would have had no doubt that the alternative FRET detection scheme (represented by Fig. 4I) disclosed by Fu would have also worked in combination with Hosaka et al. 
KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As regarding to the mismatches present in the quench and/or signal probe, doing so would have been obvious for the purpose of allowing the first primer to form a favorable hybridization against the target nucleic acid (by formation of a higher bonding strength), and allow the quench and signal probe to dissociate without interference when target nucleic acid is present.
Therefore, for these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

s 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2014/0349295 A1, published November 27, 2014, priority October 2011; IDS ref) in view of Stedtfeld et al. (US 2014/0211204 A1, published July 31, 2014, priority August 2012).
The teachings of Hosaka et al. have already been discussed above.
While Hosaka et al. explicitly teach that their method can be performed on a microarray or a chip (“so-called DNA chip or microarray”, section [0124]), the artisans do not explicitly teach that the reaction can be performed in a chamber of a microfluidic device (claim 12), or that reagents involved in the reaction can be provided in a lyophilized form (claim 14).
Stedtfeld et al. disclose a well-known means of utilizing microfluidic devices which have pre-disposed, lyophilized reagents in the reaction wells for amplification:
“The time savings associated with using the optimized LAMP protocol and user-friendliness of the microfluidic chip including: i) loading each array of 15 reaction wells with a single pipetting step; ii) presence of pre-dispensed and dehydrated primers in the wells; and iii) the use of premixed lyophilized reagents, as observed … significantly reduced time to complete the assay” (section [0355])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hosaka et al. with the teachings of Stedtfeld et al., thereby arriving at the invention as claimed for the following reasons.

Therefore, the motivation to perform the reaction disclosed by Hosaka et al. would have been present and recognized by the one of ordinarily skilled artisan well before the effective filing date of the instant application.  In fact, Hosaka et al. alludes to the availability of the microarray/chip formats of detection which is known to allow simultaneous application/detection in minute sample/reagent volume (see above).
Given such a motivation said one of ordinary skill in the art would have been motivated to combine the teachings of Hosaka et al., so as to perform the reaction assay in a chamber of a microfluidic device, with reagents taught in the art to be typically predisposed in dried form, allowing the artisan to, “significantly reduc[]time to complete the assay” (section [0355]).
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 27, 2021
/YJK/